Citation Nr: 0947296	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-26 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant's deceased husband did not have recognized 
service in the U.S. Armed Forces.  He died in March 2001.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, the Republic of the Philippines.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The decedent did not have qualifying service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

Basic eligibility for VA death benefits is not established.  
38 U.S.C.A. §§ 101(2), 107(a), 1310, 1521, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§  3.1, 3.40, 3.41, 3.203 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits is codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

However, in this case and on the specific limited question 
before the Board, notice is not required because the issue 
presented involves a claim for VA death benefits based on the 
service of an individual who did not have active military 
service in the United States Armed Forces.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  As discussed below, the 
appellant's claim cannot be substantiated as a matter of law 
and, thus, VCAA notice is not required.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Legal Criteria, Factual Background, and Analysis

The appellant seeks entitlement to VA death benefits based on 
the service of her husband, who died in March 2001.  

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes active 
duty, which is defined as full time duty in the Armed Forces.  
38 C.F.R. § 3.6.  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  This provision does not apply to officers 
who were commissioned in connection with the administration 
of section 14 of Public Law No. 190, 79th Congress (Act of 
Oct. 6, 1945).  All enlistments and re-enlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period. 38 
C.F.R. § 3.40(b).

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for service-connected compensation benefits, but not 
for non-service-connected pension benefits.  38 C.F.R. § 
3.40(b), (c), and (d).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate. 38 C.F.R. § 
3.203(a).  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).


B. Facts and Analysis

The appellant asserts that she is entitled to VA benefits as 
the surviving spouse of her deceased husband, who she claims 
served in the Regular Philippine Army from April 1947 to 
January 1972, including service in Korea.

In support of her claim, the appellant submitted a marriage 
certificate showing she and the decedent were married on 
January [redacted], 1953, and a death certificate showing the 
decedent died on March [redacted], 2001.  The appellant also 
submitted certifications dated in November 1995 from the 
General Headquarters, Armed Forces of the Philippines, 
stating that the decedent enlisted in the Armed Forces of the 
Philippines in April 1947, that he was on the roster of the 
20th BCT/PEFTOK from September 1951 to June 1952, and that 
his final date of service was January 30, 1972.

The Board has considered the documents submitted by the 
appellant.  These documents and her own contentions show that 
the decedent did not have service during World War II, and 
there is no indication that the decedent served in a 
guerrilla unit recognized by the United States Armed Forces.  
Even if the evidence submitted by the appellant showed the 
decedent served in a recognized guerrilla unit, the 
documentation provided fails to meet the requirements of 38 
C.F.R. § 3.203(a).  In this regard, the Board notes that the 
certifications of record are not documents from a United 
States military service department.

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service which qualifies for VA benefits, 
because none of those documents was issued by a United States 
military service department.  Moreover, as she has not 
claimed that decedent served in the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army in service of the United States Armed Forces, the 
appellant has provided no further evidence that would warrant 
a request for certification from the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the decedent had no 
qualifying service in the United States Armed Forces and was 
not a "veteran" for VA benefits purposes.  Therefore, the 
Board also finds the appellant is not eligible for death 
benefits under the laws administered by VA.  As the law is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis, 6 
Vet. App. at 429-30.

ORDER

Because the appellant's spouse was not a veteran for purposes 
of entitlement to VA benefits, basic eligibility for VA death 
benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


